In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00098-CV
        ______________________________


              IN THE INTEREST OF
          K.D.F. AND K.D.F., CHILDREN




      On Appeal from the County Court at Law
             Hopkins County, Texas
            Trial Court No. CV34378




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Appellant has filed with this Court a motion to dismiss the pending appeal in this matter,

representing to this Court that the parties have reached a full and final settlement. In such a case,

no real controversy exists, and in the absence of a controversy, the appeal is moot.

       We grant the motion and dismiss this appeal.



                                              Jack Carter
                                              Justice

Date Submitted:        January 14, 2010
Date Decided:          January 15, 2010




                                                 2